DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Common Ownership
Applicant has shown that subject matter disclosed in the reference Kim et al. (U.S. Patent Publication No. 2017/0294451) is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Samsung Display Co., Ltd at the time the claimed invention was effectively filed. Therefore, the rejection of claims 1, 2, 11, & 21 are withdrawn. 
Notice of Allowance
Claims 1, 2 & 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1. 
The closest prior art of record, Lee (US Pub no. 2013/0175533 A1), fails to teach the limitations of claim 1 including:  the via insulation layer which defines the opening does not overlap the bottom surface of the organic light emitting layer and does not contact the organic light emitting layer.
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of

The closest prior art of record, Park (US Pub no. 2015/0102316 A1 in view of Lee (US Pub no. 2013/0175533 A1), fails to teach the limitations of claim 12 including: the via insulation layer which defines the opening extends from the extended portion of the transistor and does not contact the organic light emitting layer.

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21. 
The closest prior art of record, Park (US Pub no. 2015/0102316 A1 in view of Lee (US Pub no. 2013/0175533 A1), fails to teach the limitations of claim 21 including: the via insulation layer which defines the opening extends from the extended portion of the transistor and does not contact the organic light emitting layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813